     Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 1 of 11 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PAUL KIM                                                   )
on behalf of himself and all other                         )
Plaintiffs similarly situated known and unknown,           )
                                                           )      Case No. 18-cv-7660
                    Plaintiff,                             )
           v.                                              )      Judge
                                                           )
CENTER FOR SENIORS, an Illinois Non-profit                 )
organization, YOUNG HA, individually, and                  )
JAE KWAN HA, individually,                                 )
                                                           )       Jury Demand
                     Defendants.                           )

                                       COMPLAINT

     Plaintiff, PAUL KIM (“Kim”, “Plaintiff”), on behalf of himself and all other Plaintiffs

similarly situated known and unknown, through his attorneys, for his Complaint against

CENTER FOR SENIORS, an Illinois Non-Profit Organization, JAE KWAN HA,

Individually, and YOUNG HA, Individually, (“Defendants”), states as follows:


                           NATURE OF PLAINTIFF'S CLAIMS


1.          This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et. seq. (“IMWL”), and the

Illinois Wage Payment and Collection Act (“IWPCA”), 820 ILCS 115/1 et seq., for

Defendants' failure to pay overtime wages to Plaintiff. Plaintiff further alleges that

Defendants' failure to pay overtime wages is willful and intentional. Plaintiff’s Consent

Form to be Representative Plaintiff in this collective action under the FLSA is attached

hereto as Exhibit A.




                                            1
     Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 2 of 11 PageID #:2




                                         THE PARTIES

2.          Plaintiff was at all times relevant hereto employee of Defendants.

3.          Plaintiff was at all times relevant hereto individual employed in the State of

Illinois by Defendants.

4.          Plaintiff was at all times relevant hereto resided in the State of Illinois.

5.          Plaintiff was at all times relevant hereto non-exempt employee within the

meaning of the FLSA, and the Illinois Minimum Wage Law, and the implementing rules

and regulations of the FLSA and the Illinois Minimum Wage Law.

6.          Plaintiff is filing this FLSA claim as an individual action for himself and all

other similarly situated, known and unknown.

7.          For the period commencing on or about July 11, 2016, until October 12, 2018,

Plaintiff Paul Kim regularly and customarily at the specific instructions and demand of

Defendants actually performed work for Defendants about 10-12 hours per day 5 days

per week.

8.          Plaintiff submitted his timesheets every day and Defendants paid him on

monthly basis.

9.          Defendants paid Plaintiff a fixed amount per month regardless of the number of

hours he worked in a day or the number of hours he worked in a workweek.

10.         During his employment for Defendants, Plaintiff regularly started his work

around 6:30 a.m. He ended his work around 4:30~5 p.m. or 6 p.m. from Monday

through Friday. He regularly worked more than 10~12 hours per day for 5 days per

week.




                                              2
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 3 of 11 PageID #:3



11.          Throughout Plaintiff's employment, Defendants failed to pay Plaintiff all the

hours plaintiff worked.

12.          Plaintiff was assigned to the said manual labor by Defendants.

13.          Plaintiff was not required to possess any specialized skills in order to do the

assigned work for Defendants.

14.          Plaintiff did not have to supply his own tools and equipment in connection

with his work for Defendants.

15.          Plaintiff was required to report to work for Defendants at a certain time.

16.          Plaintiff could not set his own hours of work for Defendants.

17.          Defendants, Jae Kwan Ha and Young Ha were at all relevant times hereto

engaged in the business of Adult Day Care Service.

18.          Defendant, Center For Seniors is and was at all relevant times hereto engaged

in the interstate commerce.

19.          Defendants, Jae Kwan Ha and Young Ha managed, supervised, established

and administered the terms and conditions of Plaintiff's employment.

20.          Defendants Jae Kwan Ha and Young Ha participated in and approved of the

unlawful pay practices of the Senior Centers at four branches in Chicago, Morton Grove,

Schaumburg, and Wheeling, IL.

21.          Defendants Jae Kwan Ha and Young Ha were involved in assigning work to

Plaintiff.

22.          Defendants Jae Kwan Ha and Young Ha had the power and authority to

discipline Plaintiff.




                                              3
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 4 of 11 PageID #:4



23.       Defendants Jae Kwan Ha and Young Ha exercised authority over the terms

and conditions of Plaintiff's employment and how much and the manner in which

Plaintiff was paid.

24.       Defendants Jae Kwan Ha and Young Ha hired Plaintiff.

25.       Defendants Jae Kwan Ha and Young Ha were in charge of paying employees.

26.       Defendants Jae Kwan Ha and Young Ha told Plaintiff where to work and

when to work.

27.       Defendants employed Plaintiff to do work for them in the State of Illinois.

28.       Defendants, during all relevant times, were subject to the FLSA due to the

nature of their business and revenues earned.

29.       Defendants provided the tools and equipment and materials for Plaintiff to do

his job with Defendants.

30.       Defendants held Plaintiff out as an employee.

31.       Defendants employed and paid Plaintiff as their employee.

32.       Defendants are employers within the meaning of the term of the Fair Labor

Standards Act, 29 U.S.C. § 203(d), and the Illinois Minimum Wage Law.

33.       Defendants' failure to properly pay Plaintiff for his overtime wage was

intentional and willful.

34.       Defendants never obtained legal advice or counsel that them overtime pay

practices and/or policies were compliant with state and federal wage-hour laws.

35.       Defendants never obtained any written guidance from the U.S. Department of

Labor concerning their pay practices and policies.




                                          4
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 5 of 11 PageID #:5



36.       No exemption from overtime wage applies or applied to Plaintiff Kim when he

worked for Defendants.

37.       Defendant Center For Seniors is an Illinois corporation, non-profit

organization and is an enterprise as defined by in Section 3(r)(1) of the FSLA, 29 U.S.C.

§203(r)(I).

38.       Defendant Jae Kwan Ha is a registered agent and one of shareholders of Center

For Seniors. He is a citizen and resident of Cook County and was the supervisor of

Defendant Center for seniors.

39.       Defendant Young Ha is a citizen and a resident of Cook County and is the

supervisor of Defendant Center For Seniors.


                              JURISDICTION AND VENUE

40.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C.

§ 216(b). Venue is proper in this judicial district as the facts and events giving rise to

Plaintiff’s claims occurred in this judicial district. This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C § 1367.


                                GENERAL ALLEGATION

41.       Defendant Center For Seniors runs four Senior Centers in Chicago, Morton

Grove, Schaumburg and Wheeling, Illinois. The centers provide services to senior

citizens such as adult day service, meals, and recreational activities. The center also

provides the shuttle service between the center and its customers’ home.

42.       Defendants hired Plaintiff Kim on about July 11, 2015.




                                             5
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 6 of 11 PageID #:6



43.       During his employment for Defendants, Plaintiff regularly started his work at

6:00 ~6:30 a.m. He ended his work at 4:30~5 p.m. or 6 p.m. from Monday through

Friday. He regularly worked more than 10~12 hours per day for 5 days per week.

44.       During the course of his employment, Plaintiff Kim did all maintenance and

repairs of the buildings.

45.       His hourly rate was $14.40, and he submitted his timesheet every day.

46.       Defendants did not pay Kim all hours he worked in his timesheet; they always

paid him the fixed amount per month regardless of actual number of hours worked.


                                       COUNT I
              Violation of the Fair Labor Standards Act -Overtime Wages

47.       All allegations of the Complaint are expressly incorporated herein and Plaintiff

repeats and realleges each and every allegation set forth in this Complaint as though set

forth fully at length herein.

48.       This count arises from Defendants' violation of the Fair Labor Standards Act,

29 U.S.C. §201. et. seq., and for their failure to pay overtime wages to Plaintiff for all

hours worked.

49.       From about July 11, 2015, Plaintiff Paul Kim regularly and customarily at the

specific instructions and demand of Defendants actually performs work for Defendants in

excess of forty (40) hours per actually performed work for Defendants in excess of forty

(40) hours per week.

50.       Plaintiff performed work for Defendants the said excess of forty (40) hours per

week work as an express condition of his continued employment.

51.       Throughout Plaintiff's employment, Defendants paid Plaintiff a fixed amount



                                             6
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 7 of 11 PageID #:7



per month regardless of the number of hours he worked in a day or the number of hours

he worked in a workweek.

52.        Plaintiff regularly worked more than 40 hours a week and was never paid the

proper amount of overtime wages.

53.        During the course of his employment by Defendants, Plaintiff was not exempt

from the overtime wage provisions of the Fair Labor Standards Act, 29 U.S.C. §207.

54.        Plaintiff was directed by Defendants to work and did so work, in excess of forty

(40) hours per week.

55.        Pursuant to 29 U.S.C. §207, for all weeks during which Plaintiff worked in

excess of forty (40) hours, Plaintiff was entitled to be compensated at a rate of one and

one-half times their regular rate of pay.

56.        Defendants did not compensate Plaintiff at a rate of one and one-half times his

regular rate of pay for hours worked in excess of forty (40) hours in individual

workweeks.

57.        Defendants’ failure and refusal to pay overtime wages for hours worked in

excess of forty (40) hours per week was a violation of the Fair Labor Standards Act, 29

U.S.C. §207.

58.        Defendants willfully violated the Fair Labor Standards Act by refusing to pay

Plaintiff overtime wages for hours worked in excess of forty (40) hours per week.

     WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

A.        A judgment in the amount of one and one-half times Plaintiff's regular rate for

          all hours which Plaintiff worked in excess of forty (40) hours per week;

B.        Liquidated damages in an amount equal to the amount of unpaid overtime

          compensation found due;

                                            7
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 8 of 11 PageID #:8




C.       Reasonable attorney’s fees and costs incurred in filing this action; and

D.       Such other and further relief as this Court deems appropriate and just.


                                      COUNT II
            Violation of the Illinois Minimum Wage Law - Overtime Wages

59.       All allegations of the Complaint are expressly incorporated herein and Plaintiff,

on behalf of himself and all other Plaintiffs similarly situated known and unknown,

repeats and realleges each and every allegation set forth in this Complaint as though set

forth fully at length herein.

60.       This Court has supplemental jurisdiction over the matters alleged herein

pursuant to 28 U.S.C. §1367.

61.       The matters set forth in this Count arise from Defendant's violation of the

overtime compensation provisions of the Illinois Minimum Wage Law. 820 ILCS 105/4a.

Plaintiff brings this action pursuant to 820 ILCS 105/12(a).

62.       Pursuant to 820 ILCS 105/4a, for all weeks during which Plaintiff worked in

excess of forty (40) hours, Plaintiff was entitled to be compensated at one and one-half

times their normal hourly rate of pay for hours worked in excess of forty (40) hours per

week.

63.       Defendants failed to compensate Plaintiff's overtime wages for hours worked in

excess of forty (40) in individual work weeks.

64.       Defendants violated the Illinois Minimum Wage Law by not compensating

Plaintiff's overtime wages for hours worked in excess of forty (40) in individual work

weeks.

65.       Defendants willfully violated the Illinois Minimum Wage Law by refusing to


                                           8
  Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 9 of 11 PageID #:9



compensate Plaintiff at one and one-half times their regular rate of pay for hours worked

in excess of forty (40) hours per week.

66.        Pursuant to 820 ILCS 105/12(a), Plaintiff was entitled to recover unpaid wages

for at least three years prior to the filing of this suit, plus punitive damages in the amount

of two percent (2%) per month of the amount of underpayments.

     WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated known and unknown, prays for a judgment against Defendants as follows:


A.         A judgment in the amount of one and one-half times Plaintiff's hourly wage

rate for all hours which Plaintiff worked in excess of forty (40) hours per week

B.         Punitive damages pursuant to the formula set forth in 820 ILCS105/12(a);

C.         Reasonable attorney’s fees and costs incurred in filing this action; and

D.         Such other and further relief as this Court deems appropriate and just.


                                           COUNT III
       Violation of the Illinois Wage Illinois Wage Payment and Collection Act
                                  Failure to Pay Claims

 67.       Plaintiff hereby incorporates by reference the foregoing paragraphs of this

 Complaint into this count.

 68.       The Illinois Wage Payment & Collection Act, 820 ILCS §115/3 et seq.,

 requires that “every employer shall be required, at least semimonthly, to pay every

 employee all wages earned during the semi-monthly pay period” and pay "final

 compensation" at the time of separation, if possible, or if not, by the next regularly

 scheduled payday for the employee.




                                            9
Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 10 of 11 PageID #:10



69.        During the applicable statute of limitations, by the course of conduct set forth

above, Defendants have failed to pay Plaintiff all wages due in violation of the Illinois

Wage Payment & Collection Act, 820 ILCS §115/3 et seq.

70.        Because Defendants failed to properly pay wages due as required by law,

Plaintiff is entitled under the Illinois Wage Payment & Collection Act, 820 ILCS §115/3

et seq. to recover all wages due, two percent interest per month on all wages due until

fully paid, costs, and reasonable attorneys.

  WHEREFORE, on behalf of himself and all other Plaintiffs similarly situated known

and unknown, the plaintiff prays for judgment in their favor and against the defendants,

and each of them, and for the following relief:

  A.       damages in an amount equal to the unpaid wages due and owing to the

           plaintiff, which were wrongfully converted to the defendants’ use as described

  above;

  B.       statutory penalties as allowed by the IWPCA;

  C.       interest on all amounts awarded;

  D.       attorneys’ fees, together with costs of suit and collection; and such further relief

  as may be fair and just in the premises



                                        JURY TRIAL

  A jury trial is demanded on all Counts.


                        Respectfully submitted,


Dated: November 19, 2018



                                            10
Case: 1:18-cv-07660 Document #: 1 Filed: 11/19/18 Page 11 of 11 PageID #:11



                                            /s/ Ryan Kim
                                           Ryan J. Kim

                                           INSEED LAW, P.C.
                                           2454 E Dempster St Suite 301
                                           Des Plaines, IL 60016
                                           Attorney for Plaintiff




                                    11
